Title: To Thomas Jefferson from John Todd, 30 November 1780
From: Todd, John
To: Jefferson, Thomas



May it please your Excellency
Lexington Nov. 30. 1780

We have been for some time past and are still dreading an Invasion from the neighbouring Northern Indians. Intelligence by the  Way of St. Vincent informs us that late in Octo. a great Number of Indians and English were at the late-destroyd Shawnese Towns waiting the rise of the Waters to make a Descent either against the Falls or this Place. I have ordered upon Duty part of the Militia of this County (Fayette) at three of the most exposed forts and am purchasing up a Quantity of Corn. The people seem fond at present to sell to the Country and Corn will be almost the only article which Government may expect from this Quarter. I expect to procure between One and two Thousand Bushels by giving Certificates to be settled by the Auditors or agreed upon by the Commissary for 40 or 50£ ⅌ Barrell or 2/6 hard Money. I hope I have not Acted amiss in this Respect Altho’ I have no Instructions. As the assembly at last session recommended the plan laid by the several County Lieutenants and there is a Certainty of a Vigourous attack next Spring, I conclude that a Delay for Orders is unnecessary.
The Indians are annoying us every Week in small parties. Two small detachments of Militia are now in pursuit of some who stole Horses two nights ago from McConnells Station.
A Cargoe of Goods I have heard is arrived at Fort Jefferson for the Use of the State said to be consigned by Mr. Pollock to myself as Co. Lieutt. of Ilinois. I purpose writing to Capt. Dodge to Store them up until further Orders from your Excellency as soon as I shall have an Opportunity and the Report shall be authenticated.
I hope to be excused in expressing my Desires that Your Excellency may have in Contemplation an Early Expedition next Spring against our Savage Neighbours. I will venture to assure you that Any Orders which may tend to that purpose will be executed with the greatest Alacrity by Officers and Men. Capt. Quirk I hear is on the Way with 30 or 40 Men and I can hear nothing from Col. Crockett. I have the Honor to be with the greatest Respect your Excellencys Mo. obedt. & humble Servant,
Jno. Todd jr.
P.S. Decr. 4th. Since writing the above I hear that a Lieut. Montgomery with 24 Men the whole of Quirk Co. have arrived the other side of the River.

J. Todd jr


